Exhibit 99.1 NEWS RELEASE North American Palladium Provides Palladium Exploration Update: Offset Zone Continues to Deliver Good Results Toronto, Ontario, September 14, 2011 – North American Palladium Ltd. (“NAP” or the “Company”) (TSX: PDL) (NYSE Amex: PAL) todayprovided an update on the drill results from its 2011 exploration program at the Company’s Lac des Iles (“LDI”) palladium mine in Northern Ontario.These results (see Appendix) are the second tranche of drill results from the 2011 drill program at LDI. A previous update, provided on June 28, 2011, contained the initial results. Highlights: · Positive infill drill results in the Offset Zone, including 26 metres at 6.0 g/t Pd in hole 11-743 in the upper part of the zone; · Surface drilling (holes 11-501 and 11-502) on the Offset Zone intersected significant mineralization close to the deepest limit of the current resource wireframe, supporting the exploration potential beyond the current resource wireframe; and · Exploration drilling following the possible extension of the upper north Roby Zone encountered palladium mineralization that will be followed up by additional drilling. “Exploration at LDI continues to deliver good results, and we have therefore increased our 2011 drill program from the 52,000-metre overall budget to 78,000 metres,” said William J. Biggar, President and CEO. NAP’s 2011 exploration program at LDI is aimed at expanding the size of the Offset Zone, increasing the knowledge of the Offset Zone mineralization to facilitate more efficient mine planning, and identifying potential surface deposits. To date, in 2011 approximately 68,000 metres (182 holes) have been drilled on the LDI property. Underground drilling totals 28,363 metres (129 holes) and surface drilling totals 39,814 metres (53 holes).Due to logging and assaying delays, only approximately 70% of the assays are available at this time. Available drill results are included in the Appendix of this news release. It is estimated true widths represent on average 70% of the reported lengths for surface drilling and on average 80% of the reported lengths for underground drilling.Elevations referred to in this news release are presented in the mine grid in Figure 1, and the drill locations are presented in Figure 2. Offset Zone Underground Definition Drilling Underground drilling on the Offset Zone continued to define the deposit on a 15-metre drill pattern. This includes holes which were mostly completed in the upper sector of the Offset Zone, where production is scheduled to commence in early 2012 (see Figures 4 and 5). The holes were drilled on fan patterns from the Offset Zone ramp and the vast majority intersected the Offset Zone. 1 The following table includes some of the best new results from the underground in-fill drilling (see Figures 4 and 5).Some of the underground holes also intersected the Cowboy and Outlaw Zones, see the results in the Appendix. Hole Length of Intersection Grade (g/t Pd) Location 11-729 59 metres Offset Zone Including 9 metres Offset Zone Including And Including 8 metres 15 metres 3 metres Offset Zone Cowboy Zone Cowboy Zone 11-733 24 metres Offset Zone Including And Including 8 metres 15 metres 4 metres Offset Zone CowboyZone CowboyZone 11-736 42 metres OffsetZone Including And And 5 metres 4 metres 7 metres Offset Zone Cowboy Zone Outlaw Zone 11-740 33 metres Offset Zone Including Including And 6 metres 6 metres 4 metres Offset Zone Offset Zone Cowboy Zone 11-743 26 metres Offset Zone Including 8 metres Offset Zone Including And Including Including 5 metres 21 metres 6 metres 6 metres Offset Zone Cowboy Zone Cowboy Zone Cowboy Zone The 11-OPX series underground holes (see results in Appendix) were drilled to test an area where an isolated lens of palladium mineralization had been detected in previous drilling. The zone was drilled and commercial palladium grades were intersected in holes 11-OP8 and 11-OP9. However, the drilling also confirmed the limited lateral extension of this mineralization. Offset Zone Deep Surface Drilling The surface deep drilling continued to target the Offset Zone at elevation below the 4650 mine level. The following partial results of hole 11-501 were released on June 28, 2011, with the first tranche of drilling: Hole Length ofIntersection Grade (g/t Pd) Location 11-501 5 metres SheriffZone And 12 metres Cowboy Zone Since then, complete assay results have been received for hole 11-501, which include: 2 Hole Length ofIntersection Grade (g/t Pd) Location 11-501 37 metres OffsetZone Including And Including 8 metres 16 metres 4 metres Offset Zone Offset Zone Offset Zone Hole 11-502, also drilled at depth, encountered the following results: Hole Length ofIntersection Grade (g/t Pd) Location 11-502 35 metres OffsetZone Including And And Including Including 5 metres 8 metres 47 metres 5 metres 6 metres Offset Zone Offset Zone Offset Zone Offset Zone Offset Zone These latest results continue to indicate continuity of the Offset Zone at depth. Roby Zone Extensions Drilling An underground exploration drilling campaign commenced during the second quarter to test the north and south lateral extensions of the Roby Zone.Hole 11-200 (see Figure 8) intersected a 26-metre long, low grade (2.1 g/t Pd) zone on the north side, with some sections showing enrichment (see results in Appendix). Hole 11-055, from surface, also intersected the Roby Zone, with grades in the 3 – 4 g/t range (see results in Appendix).Additional drilling is in progress to continue the evaluation. 2urface Exploration: North VT Rim and Other Sectors During the year, NAP continued to drill to identify new targets on the property (see Figures 2 and 3). The north-east extension of the favorable rock formations hosting the Offset and Roby zones, called the North VT Rim, was drilled by 6 holes.Holes 11-061 to 11-065 were drilled in the north-central portion of the mine block intrusion, which had never been drilled before.These holes confirm the presence of narrow, high-grade mineralization over 1 kilometre along the north rim.This is an early-stage exploration target that will continue to be followed up in the coming years. The Baker Zone, a historic known surface mineralized zone, and other targets in the south sector, were also drilled (see Figure 2). Received assay results indicate low palladium grades (approximately 2 g/t Pd) are present over several metres. Most of the assays are still pending (see results in Appendix).If the assay results provide encouragement, additional drilling will be conducted in different sectors. The primary focus until the end of the year will be continued underground exploration at LDI targeting the Offset Zone, to better define the upper extension of the Offset Zone for mine planning, as well as testing the extension of the Offset Zone mineralization in all directions. The Roby Zone lateral north and south extensions will also continue to be drilled for evaluation. 3 Technical Information and Qualified Persons The assay analyses performed during NAP’s drill programs are subject to a formal quality assurance and quality control (QA/QC) program. Diamond drill core is logged and sampled on site and at the Company’s exploration office in Thunder Bay with sample transport by the Company and Courtesy Courier to Activation Laboratories Ltd. (Thunder Bay and Ancaster), an independent accredited laboratory, for assay analysis. Check assay analyses are carried out by SGS Minerals Services (Toronto), a laboratory that is also independent of the Company. The Company’s exploration team designed and executed the drilling program under the supervision of Mr. Michel Bouchard, P. Geo., Vice President, Exploration and Development, NAP, a Qualified Person as defined by National Instrument 43-101, who has reviewed and approved the content of this news release. About North American Palladium NAP is a Canadian precious metals company focused on growing its production of palladium and gold in mining-friendly jurisdictions.The Company’s flagship mine, Lac des Iles, is one of the world’s two primary palladium producers. NAP also owns and operates the Sleeping Giant gold mine located in the prolific Abitibi region of Quebec. The Company has extensive landholdings adjacent to both its Lac des Iles and Sleeping Giant mines, and a number of exploration projects.NAP trades on the NYSE Amex under the symbol PAL and on the TSX under the symbol PDL. For further information please contact: Camilla Bartosiewicz Manager, Investor Relations and Corporate Communications Telephone: 416-360-7590 Ext. 7226 Email: camilla@nap.com Michel Bouchard Vice President, Exploration and Development Email: mbouchard@nap.com Cautionary Statement on Forward Looking Information Certain information included in this press release, including any information as to our future exploration, financial or operating performance and other statements that express management's expectations or estimates of future performance, constitute ‘forward-looking statements’ within the meaning of the ‘safe harbor’ provisions of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. The words ‘expect’, ‘believe’, ‘will’, ‘intend’, ‘estimate’ and similar expressions identify forward-looking statements. Forward-looking statements are necessarily based upon a number of estimates and assumptions that, while considered reasonable by management, are inherently subject to significant business, economic and competitive uncertainties, risks and contingencies, including the possibility that drill programs will not yield the expected results, that operations at the Lac des Iles and Sleeping Giant mines may not proceed as planned, that Vezza and other properties can be successfully developed, and that metal prices, foreign exchange assumptions and operating costs may differ from management’s expectations. The Company cautions the reader that such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual financial results, performance or achievements of North American Palladium to be materially different from the Company’s estimated future results, performance or achievements expressed or implied by those forward-looking statements and that the forward-looking statements are not guarantees of future performance. These statements are also based on certain factors and assumptions. For more details on these estimates, risks, assumptions and factors, see the Company’s most recent Form 40-F/Annual Information Form on file with the U.S. Securities and Exchange Commission and Canadian provincial securities regulatory authorities. The Company disclaims any obligation to update or revise any forward-looking statements, whether as a result of new information, events or otherwise, except as expressly required by law. Readers are cautioned not to put undue reliance on these forward-looking statements. 4 Appendix: Offset Zone Underground Definition Drilling (on 15-metre pattern) Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % Zone 11-709 Assays Pending 11-710 Assays Pending 11-711 Assays Pending 11-712 Assays Pending 11-715 Assays Pending 11-729 59 Offset Including 9 Offset And 8 Offset 11-729 15 Cowboy Including 3 Cowboy 11-729 3 Cowboy 11-733 24 Offset Including 8 Offset 11-733 3 Cowboy 11-733 7 Cowboy 11-733 15 Cowboy Including 4 Cowboy 11-734 4 Offset 11-734 33 Cowboy Including 4 Cowboy And 13 Cowboy Including 4 Cowboy And 2 Cowboy 11-734 5 Outlaw 11-735 9 Offset 11-735 17 Cowboy Including 2 Cowboy And 2 Cowboy 11-735 5 Outlaw 11-736 65 42 Offset Including 99 5 Offset 11-736 4 Cowboy 11-736 7 Outlaw Including 2 Outlaw 11-737 69 91 22 Offset Including 69 76 7 Offset And 78 81 3 Offset 11-737 7 Cowboy 11-737 3 Outlaw 11-738 58 79 21 Offset Including 77 79 2 Offset 11-738 8 Cowboy Including 3 Cowboy 11-738 3 Outlaw 11-739 68 74 6 Offset 11-739 78 98 20 Offset Including 90 94 4 Cowboy 5 11-739 3 Cowboy 11-740 67 33 Offset Including 78 84 6 Offset And 93 99 6 Offset 11-740 4 Cowboy 11-740 2 Cowboy 11-741 65 45 Offset Including 74 78 4 Offset 11-741 27 Cowboy Including 5 Cowboy 11-742 74 48 Offset Including 75 84 9 Offset And 96 5 Offset 11-743 75 26 Offset Including 77 85 8 Offset And 89 94 5 Offset 11-743 21 Cowboy Including 6 Cowboy And 6 Cowboy 11-744 78 90 12 Offset Including 84 89 5 Offset 11-744 94 99 5 Cowboy 11-OP1 NSA 11-OP2 NSA 11-OP3 NSA 11-OP4 NSA 11-OP6 NSA 11-OP7 NSA 11-OP8 1 4 3 11-OP8 42 45 3 11-OP8 88 91 3 11-OP9 0 39 39 Including 11 13 2 And 32 39 7 11-OP9 55 96 41 Including 56 62 6 And 66 70 4 And 76 78 2 And 94 96 2 Deep Offset Zone Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % Zone 11-501 5 Sheriff 11-501 3 Unknown 11-501 37 Offset Including 8 Offset 11-501 16 Offset Including 4 Offset 11-501 12 Cowboy 11-502 35 Offset Including 5 Offset 6 And 8 Offset 11-502 50 Offset Including 5 Offset And 6 Offset 11-502 5 Cowboy 11-503 Assays Pending Upper Offset (Surface) Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % Zone 11-055 92 95 3 Unknown 11-055 6 Roby 11-055 10 Roby 11-055 5 Roby 11-055 7 Sheriff 11-055 13 Offset Roby South Extension Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % 11-200 23 Including 3 And 4 South Pit (Surface) Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % Zone 11-007 NSA 11-009 Assays Pending 11-010 51 63 12 Sheriff 11-012 Assays Pending 11-014 Assays Pending Southeast Roby Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % 11-081 11 11-081 5 11-083 NSA 11-084 Assays Pending North VT Rim Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % 11-061 56 59 3 11-061 6 Including 2 11-062 9 Including 2 11-063 3 Including 1 7 11-064 Assays Pending 11-065 Assays Pending 11-067 Assays Pending Baker Zone Drill Hole From (m) To (m) Length (m) Pd g/t Pt g/t Au g/t Cu % Ni % Co % 11-091 Assays Pending 11-092 9 8 Figure 1:Wireframe image of the Offset Zone mineralization & mine elevations. Figure 2: Surface plan of all 2011 drilling (year to date as at July 24, 2011). 9 Figure 3: All 2011 drill holes, section looking north. Figure 4: Underground definition drilling: 11-700 hole series in section view, looking east. 10 Figure 5: Section view of certain holes of the 11-700 series, looking north. 11 Figure 6: Section view of the 11-501 and 11-502 holes, looking north. 12 Figure 7: Section view of the11-502 hole, looking north. 13 Figure 8: Section view of hole 11-200, looking north. 14
